
	
		III
		110th CONGRESS
		1st Session
		S. RES. 389
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2007
			Mr. Allard (for himself,
			 Mr. Salazar, Mr. Tester, Mr.
			 Isakson, Ms. Collins,
			 Mrs. Hutchison, Mr. Cochran, Mr.
			 Hagel, Mr. Conrad,
			 Mr. Dorgan, Mr.
			 Domenici, Mr. Hatch,
			 Mr. Chambliss, Mr. Inhofe, Mrs.
			 Feinstein, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Enzi,
			 Mr. Baucus, and Mr. Barrasso) submitted the following resolution;
			 which was referred to the Committee on
			 Armed Services
		
		
			December 19, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 25th Anniversary of the
		  United States Air Force Space Command headquartered at Peterson Air Force Base,
		  Colorado.
	
	
		Whereas, on September 1, 1982, the United States Air Force
			 created the United States Air Force Space Command to defend North America
			 through its space and intercontinental ballistic missile operations;
		Whereas 2007 marks the 25th year of excellence and service
			 of Air Force Space Command to the United States of America;
		Whereas the mission of Air Force Space Command is to
			 deliver trained and ready airmen with unrivaled space capabilities to defend
			 the United States;
		Whereas Air Force Space Command organizes, trains, and
			 equips forces to supply combatant commanders with the space and
			 intercontinental ballistic missile capabilities to defend the United States and
			 its national interests;
		Whereas Air Force Space Command’s ground-based radar and
			 Defense Support Program satellites monitor ballistic missile launches around
			 the world to guard against a surprise missile attack on North America;
		Whereas Air Force Space Command provides a significant
			 portion of United States Strategic Command’s war fighting capabilities,
			 including missile warning, strategic deterrence, and space-based surveillance
			 capabilities;
		Whereas Air Force Space Command space radar provide vital
			 information on the location of satellites and space debris for the Nation and
			 the world;
		Whereas the current war on terror requires extensive use
			 of space-based communications, global positioning systems, and meteorological
			 data to effectively prosecute military operations;
		Whereas Air Force Space Command provides war fighters with
			 high ground through satellite communications and positioning and
			 timing data for ground and air operations and weapons delivery;
		Whereas Air Force Space Command deployed helicopters to
			 the Gulf Coast region during the aftermath of Hurricane Katrina to deliver
			 meals, water, and medical supplies and to conduct search and rescue
			 operations;
		Whereas the work done by the men and women of Air Force
			 Space Command is vital to our military, making the Nation more combat effective
			 and helping save lives every day; and
		Whereas Air Force Space Command advocates space
			 capabilities and systems for all unified commands and military services, and
			 collectively provides space capabilities America needs today and in the future:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 contributions made by Air Force Space Command to the security of the United
			 States; and
			(2)commemorates Air
			 Force Space Command's 25 years of excellence and service to the Nation.
			
